- Provided by MZ Technologies SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of November, 2010 Commission File Number 1-34129 CENTRAIS ELÉTRICAS BRASILEIRAS S.A. - ELETROBRÁS (Exact name of registrant as specified in its charter) BRAZILIAN ELECTRIC POWER COMPANY (Translation of Registrant's name into English) Avenida Presidente Vargas, 409 - 13th floor, Edifício Herm. Stoltz - Centro, CEP 20071-003, Rio de Janeiro, RJ, Brazil (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes NoX PR 1 Av. Presidente Vargas, 409 13º 22210-030 Rio de Janeiro - RJ Tel.: (21) 2514-6101 Fax: (21) 2514-5949 MINUTES OF THE SIX HUNDRED AND FOURTEENTH MEETING OF THE BOARD OF DIRECTORS OF CENTRAIS ELÉTRICAS BRASILEIRAS S.A.  ELETROBRÁS NIRE 53300000859/CNPJ nº 00001180/0001-26 We, hereby, certify, for the due purposes, that the Board of Directors of Centrais Elétricas Brasileiras S.A.  ELETROBRÁS, held a meeting at the Companys office at Presidente Vargas, 409  13 th floor, Rio de Janeiro  RJ, on January 22, 2009, at 9 a.m. The chairman MÁRCIO PEREIRA ZIMMERMANN assumed the works, and the following members were present: JOSÉ ANTONIO MUNIZ LOPES, WAGNER BITTENCOURT DE OLIVEIRA, MIRIAM APARECIDA BELCHIOR, JOSÉ ANTONIO CORRÊA COIMBRA, VIRG¥NIA PARENTE DE BARROS, LINDEMBERG DE LIMA BEZERRA and ARLINDO MAGNO DE OLIVEIRA. The member LUIZ SOARES DULCI was absent, with justification. DECISION : to approve the 
